DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted comply with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement – please see attached forms PTO-1449.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2017/0126318 to Chang et al. (“US1”).
Regarding Claim 1, US1 describes an optical module (see Figs 2-3, 8), comprising: a waveguide interposer (210), comprising: at least one input terminal (on top of interposer as shown in in Fig 8), configured to receive laser light (from 211/212 see [0042]); at least one waveguide channel (210b), coupled to the at least one input terminal (via 210d), and configured to guide the laser light; and at least one output terminal (at 203); and at least one light source unit (211/212), wherein each light source unit in the at least one light source unit is configured to output the laser light to a corresponding input terminal of the at least one input terminal (shown in Fig 8).
Regarding Claim 8, US1 describes the at least one input terminal comprises at least one first input terminal (see Fig 8), disposed on a first side of the waveguide interposer (top as shown in Fig 8), each of the at least one first input terminal has a first light receiving surface, a first angle exists between the first light receiving surface and the first side, and the first angle is equal to 0 degrees (see Fig 8).
Regarding Claim 17, US1 describes the at least one output terminal is configured to output the laser light and is coupled to at least one fiber (261) of a joined fiber connector (250).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claims 1 and/or 17 above.
Regarding Claim 13, US1 does not describe a temperature detector or thermoelectric cooler (TEC). However, using a temperature detector and TEC to cool a laser is well-known in the art to maintain a laser source at an optimum operational temperature. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use, in the optical module of US1, a temperature detector; and a TEC connected to the at least one temperature detector, disposed below the at least one light source unit, and configured to adjust temperature of the at least one light source unit according to at least one temperature detected by the at least one temperature detector. The motivation for doing so would have been to make use of a known technique to improve similar devices in the same way.
Regarding Claim 14, US1 does not describe a box. Moisture-proof sealing boxes are well-known in the art for enclosing and protecting optical modules. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a moisture-proof sealing box enclosing the exposed optical and electrical components of the module of US1. The motivation for doing so would have been to make use of a known technique to improve similar devices in the same way.
Regarding Claim 15, US1 describes at least one pin (224), disposed on at least one lateral side of the module, a first terminal of each pin in the at least one pin being disposed on an inner side of the module (see Fig 5) and configured to be connected to one of the at least one light source unit by a bonding wire (225), a second terminal (230) being disposed on an outer side of the module and configured to receive an electrical signal (via 231). US1 does not describe a box. Moisture-proof sealing boxes are well-known in the art for enclosing and protecting optical modules. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a moisture-proof sealing box enclosing the exposed optical and electrical components of the module of US1. The motivation for doing so would have been to make use of a known technique to improve similar devices in the same way.
Regarding Claim 16, US1 is silent as to the material of the waveguide interposer. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to from the interposer of US1 from glass or silicon. 
Regarding Claim 18, US1 does not describe he joined fiber connector is a fiber connector of a mechanical transfer (MT) type. MT type fiber connectors are well-known in the art. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the joined fiber connector of US1 as an MT type connector. The motivation for doing so would have been to make a simple substitution of one known element for another to obtain predictable results.
Allowable Subject Matter
Claims 2-7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-4 describe each light source unit in the at least one light source unit comprising a lens, configured to adjust a travel direction of the laser light.
Claims 5-7 describe the at least one input terminal comprises at least one first input terminal, disposed on a first side of the waveguide interposer, each of the at least one first input terminal has a first light receiving surface, a first angle exists between the first light receiving surface and the first side, and the first angle is greater than 0 degrees and less than or equal to 90 degrees.
Claim 9 describes at least one second input terminal, disposed on a second side of the waveguide interposer, the first side and the second side in different planes.
Claim 10 describes at least one second input terminal, disposed on a second side of the waveguide interposer, the first side and the second side in different planes
Claims 11-12 describe a total quantity of the at least one output terminal as greater than a total quantity of the at least one input terminal.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/            Primary Examiner, Art Unit 2874